Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 1 of 29 Page ID
                                  #:4003




                              EXHIBIT I
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 2 of 29 Page ID
                                  #:4004
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 3 of 29 Page ID
                                  #:4005
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 4 of 29 Page ID
                                  #:4006
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 5 of 29 Page ID
                                  #:4007
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 6 of 29 Page ID
                                  #:4008
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 7 of 29 Page ID
                                  #:4009
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 8 of 29 Page ID
                                  #:4010
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 9 of 29 Page ID
                                  #:4011
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 10 of 29 Page ID
                                  #:4012
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 11 of 29 Page ID
                                  #:4013
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 12 of 29 Page ID
                                  #:4014
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 13 of 29 Page ID
                                  #:4015
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 14 of 29 Page ID
                                  #:4016
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 15 of 29 Page ID
                                  #:4017
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 16 of 29 Page ID
                                  #:4018
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 17 of 29 Page ID
                                  #:4019
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 18 of 29 Page ID
                                  #:4020
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 19 of 29 Page ID
                                  #:4021
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 20 of 29 Page ID
                                  #:4022
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 21 of 29 Page ID
                                  #:4023
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 22 of 29 Page ID
                                  #:4024
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 23 of 29 Page ID
                                  #:4025
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 24 of 29 Page ID
                                  #:4026
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 25 of 29 Page ID
                                  #:4027
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 26 of 29 Page ID
                                  #:4028
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 27 of 29 Page ID
                                  #:4029
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 28 of 29 Page ID
                                  #:4030
Case 5:17-cv-02514-JGB-SHK Document 206-9 Filed 10/28/19 Page 29 of 29 Page ID
                                  #:4031
